[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The claims against the defendant, Dorothy Tonucci, arise from her service as a juror. A juror is immune from suit. Imbler v. Pactman,424 U.S. 409 n. 20, 96 S. Ct. 984, 47 L. Ed. 2d 128 (1976). A juror in a civil action is immune from a subsequent suit for damages.  McIntosh v.Garofalo, 367 F. Sup. 501, 504 (W.D. Pa. 1973).
Other courts around the country have ruled that individuals are absolutely immune from suit based on their service as jurors.
Accordingly, the motion to dismiss is granted.
  ___________________ D. Michael Hurley, JTR
CT Page 11855